DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Dudney Technical Advisor who works with attorney in record Joel Stevens (Reg # 65, 743) on 03/25/2021 and was finalized on 03/25/2021.

	
Authorized/Finalized Examiner’s Amendment
1.  (Currently Amended) An apparatus of a network User Equipment (nUE), the apparatus comprising: a processor configured to cause the nUE to:
encode, for transmission during a subframe, a control channel that allocates the subframe as either a downlink subframe or an uplink subframe for a sidelink communication between the nUE and a wearable User Equipment (wUE);
when the control channel allocates the subframe as the downlink subframe:
to the wUE to contend for access to the channel resources;
attempt to detect a receiver resources acquisition and sounding (RAS) channel from the wUE in the PRB; and
determine whether to transmit data to the wUE based at least partly on whether the RAS channel from the wUE is detected;
when the control channel allocates the subframe as the uplink subframe:
attempt to detect a TAS channel from the wUE in the PRB; and
when the TAS channel from the wUE is detected in the PRB, encode a RAS channel for transmission to the wUE in the PRB;
wherein:
the control channel is transmitted in a control physical resource allocation (PRA) that includes one or more PRBs,
when the control channel allocates the subframe as the downlink subframe, the control PRA is based on the nUE and the control channel is scrambled by an identifier of the nUE, and
when the control channel allocates the subframe as the uplink subframe, the control PRA is based on the wUE and the control channel is scrambled by an identifier of the wUE.


.
10.  (Currently Amended) The apparatus according to claim 7, wherein:
the plurality of PRBs is a first plurality of PRBs,
the processor is further configured to, when the control channel allocates the subframe as the uplink subframe:
attempt to detect a TAS channel from the wUE in each PRB of a second plurality of PRBs; and
in each PRB of the second plurality on which the TAS channel from the wUE is successfully detected, encode a RAS channel for transmission in the PRB.


11.  (Currently Amended) The apparatus according to claim 1, wherein:
the control channel includes an uplink/downlink (UL/DL) indicator that indicates whether the subframe is allocated as the uplink subframe or the downlink subframe,
TAS channels by nUEs and/or wUEs include a new data indicator (NDI) that indicates whether a data transmission is a new data transmission or a retransmission, and
the RAS channel includes a modulation and coding scheme (MCS) and a downlink power headroom (PHR) measurement.


18.  (Currently Amended) A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors to perform operations for communication by a network User Equipment (nUE), the operations to configure the one or more processors to:
allocate subframes of a frame as downlink frames or uplink frames for a sidelink communication between the nUE and one or more wearable User Equipment (wUE), the allocation on a per-subframe basis;
during the subframes allocated as downlink subframes:
contend for access to channel resources for data transmissions, the channel resources comprising multiple physical resource blocks (PRBs), the contention based on per­ PRB transmissions of transmitter resources acquisition and sounding (TAS) channels and per­ PRB detections of receiver resources acquisition and sounding (RAS) channels responsive to the TAS channels; and
during the subframes allocated as uplink subframes:
monitor one or more PRBs for TAS channels from one or more wUEs contending for access; 
when a first TAS channel from a first wUE is not detected in the PRB, refrain from encoding of the RAS channel for transmission to the first wUE;
when a second TAS channel from a second wUE is detected in the PRB, decode data received from the second wUE during the PRB; and
encode RAS channels for per-PRB transmission in response to detected TAS channels.


20.  (Currently Amended) An apparatus of a wearable User Equipment (wUE), the apparatus comprising: 
 a processor configured to cause the wUE to:
decode a control channel received from a network User Equipment (nUE) during a subframe, wherein the control channel allocates the subframe as either a downlink subframe or an uplink subframe for a sidelink communication between the nUE and the wUE;
when the control channel allocates the subframe as the uplink subframe:
encode, for transmission in a physical resource block (PRB) of channel resources that comprises multiple PRBs, a transmitter resources acquisition and sounding (TAS) channel to the nUE to contend for access to the PRB;
attempt to detect a receiver resources acquisition and sounding (RAS) channel from the nUE in the PRB; and
determine, based at least partly on whether the RAS channel from the nUE is detected, whether to transmit data to the nUE in a physical resource allocation (PRA) of one or more PRBs, including the PRB used for the TAS channel;
when the control channel allocates the subframe as the downlink subframe:
attempt to detect a TAS channel from the nUE in the PRB; and
when the TAS channel from the nUE is detected in the PRB, encode a RAS channel for transmission to the nUE in the PRB;
wherein:
the control channel is transmitted in a control physical resource allocation (PRA) that includes one or more PRBs,
when the control channel allocates the subframe as the downlink subframe, the control PRA is based on the nUE and the control channel is scrambled by an identifier of the nUE, and
when the control channel allocates the subframe as the uplink subframe, the control PRA is based on the wUE and the control channel is scrambled by an identifier of the wUE.


Allowable Subject Matter
Claims 1-3, 6-20, 27-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach "wherein:
the control channel is transmitted in a control physical resource allocation (PRA) that includes one or more PRBs,
when the control channel allocates the subframe as the downlink subframe, the control PRA is based on the nUE and the control channel is scrambled by an identifier of the nUE, and
when the control channel allocates the subframe as the uplink subframe, the control PRA is based on the wUE and the control channel is scrambled by an identifier of the wUE” 
as substantially described in independent claim 1. These limitations, in combination with the other features of claim 1, are not taught nor suggested by the prior art of record. Accordingly, applicant’s claim is allowed for these reasons and for the reasons recited by the applicant remarks filed on March 20th, 2021.


The prior art of record fails to teach 
" when a first TAS channel from a first wUE is not detected in the PRB, refrain from encoding of the RAS channel for transmission to the first wUE;
when a second TAS channel from a second wUE is detected in the PRB, decode data received from the second wUE during the PRB; and
encode RAS channels for per-PRB transmission in response to detected TAS channels.”  as substantially described in independent claim 18. These limitations, in combination with the other features of claim 18, are not taught nor suggested by the prior art of record. Accordingly, applicant’s claim is allowed for these reasons and for the reasons recited by the applicant remarks filed on March 20th, 2021.


Application’s independent claims 20 are allowed for the same reason as set forth above.

Application’s dependent claims 2-3, 6-17, 19 and 27-28 are allowed for the same reason as set forth above for their respective independent claim.

Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M MOSTAZIR RAHMAN/
Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411